PATIENCE DRAKE ROGGENSACK, J.
¶ 66. (concurring in part; dissenting in part). I concur with the majority's conclusions that Attorney Erspamer violated the Rules of Professional Conduct, that his license should be suspended for 60 days, and that he should be required to pay full costs. I dissent, however, from the conditions imposed upon reinstatement, as there is no factual record in this proceeding that warrants such a heavy intrusion into Attorney Erspamer's confidential health care information and choices as is required by the waiver of confidentiality and the mental health evaluation.